IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

ALEXANDER JOYNER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-4127

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 16, 2015.

An appeal from the Circuit Court for Gadsden County.
Jonathan E. Sjostrom, Judge.

Nancy A. Daniels, Public Defender, Steven Seliger, Assistant Public Defender, and
Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, and Victor Holder,
Assistant Public Defender, Quincy, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, ROWE, and MARSTILLER, JJ., CONCUR.